Motion by defendant to dispense with printing and for assignment of counsel. Motion denied, without prejudice to its renewal after defendant shall have served and filed a timely notice of appeal (see Code Grim. Pro., § 521). Defendant’s present notice of appeal is premature. It appears that he served it on or about April 30, 1962, and that he is attempting to appeal from an order which was not entered until May 1, 1962 and not served on him until May 2, 1962. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.